Title: To George Washington from Lund Washington, 1 April 1778
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon April 1st 1778

By the last Post I got two Letters from you of the 15th & 22d of March, Mr Custis is to take your mare down with him, and put her to

his Horse, he goes down on Monday next. our Weaver contrived to Pick up a deserter, by so doing he is exempted from going as a Soldier himself, but he is not to continue here—he ask’d me £100. a year saying he cou’d get it—I refused to give him half the sum he is by no means such a Weaver as I wanted, I shoud not have kept him two Months, had I have known where to get another, he is either very slow, or very Idle, for he with two others with him, does not weave fast enough for our family, I shall endeavour to get another but I am at a loss to tell where—the one you mention being directed here by the Comissary of Prisoners I have never yet seen.
My Letter long before this wou’d inform you of my haveg concluded the bargain with Triplett and the terms—to wit 20/ pr Acre over and above an Equal Quantity of Land, with Liberty to take off the Timber from the Land you get from him, and to be alow’d four years to do it in.
Several times have I by Letter beg’d the favour of Colo. Lewis to enquire after Blairs Bond, that I might take it up but have never recieved an answer, I wrote to him about 10 days past concerng it—when I can find out who has the Bond I will pay it off—I shall put the Money I recieved of Adam into the Continental Loan office.
The last Post I did not write to you, I was from home among your Tenants in Loudon and Fauquier, and did not get here before Wednesday Night which was too late for the Post, I got among them Seventy odd Pounds and prevaild upon them to promise to send me down very shortly all they owe, by Lewis Lemart, who is one among those who is in arrears—Understandg that your Brother Sam: was down in Westmoreland, I put off going up there among those in his Neighbourhood until he is at Home—he haveg wrote to me that some of them had paid their Rents or part of them to him, therefore I shoud be at a loss how, or of whom to demand, You expect me every day at Camp, and I fully expected to be there about this time, but I have it in view to make upwards of £200. by fishg for the Continant—this sum I am apprehensive woud be lost if I was to leave home, and as We are told the Campaign will not open before june, if I get there by the last of this month it will I hope do as well, as I suppose Mrs Washington will not leave you untill she is obliged to it, so that I shall be there time enough to attend her home—beside this I have but very little salt, of which we must make the most, I mean to make a Brine and after cutg off the Head and Bellys dipping them in the Brine for but a short time, then Hang them up and cure them by smoke, or dry them in the Sun, for our people being so long acustom’d to have Fish when ever they Wanted woud think it very hard to have none at all—I am apprehensive was I to leave home the above woud not be executed as it ought.
If Colo. Fitzgerrald goes to Camp before me, I will send you by him

a Coppy of What I have pd & Rcd on your Ac[coun]t together with the Ac[coun]t between us—that you may have it to view or examine at your liesure—Steady was but thin when I got him—he mends fast—I mean shortly to puff him off, according to the Custom of those who keep coverg Horses, perhaps I may get 20 or 30 mares to him, more than our own—he stands at 15 Dollars the season—The Ship General Washington will Cost you I expect £500. and no more but when she will get out of this River, is what few will undertake to determine—some say next winter, others never, but as to my self I must confess I have the most Sanguine expectation that she is to be a means of makeg my Fortune—Custis among others seems to be Sick of her and looks upon his money as lost, Yet When I told him, I had a young Horse which all who have seen him allow to be worth £500. and which I make no doubt I shall sell him for, in the Course of the Sumer and offerd him that Horse for his part, he refused, sayg he was determined to keep his share altho he was almost sure he shoud make nothing by it, yet he allows from the Blood, Colour, size &c. of my Horse he must be worth more money—in short there are several who holds a ¼ of ⅛ that wants to get Quit of it, and I am determined, if I sell my Horse to purchase one of their parts—by this you may see I am not sick of my part, and I hope you are not of yours, but if you are and you will inform me of it, perhaps when she in the Port of Alexandria begins to look formidable, some one may think as I do of her, and want to purchase in, so that I may have an opportunity of sellg your part she is still on the stocks, and will be for 3 weeks to come.
We have had much Wet weather, which has given many of our people bad Colds, but none that I think any way dangerous I myself have a very bad Cold which occasion’d a fever last night, this Morng I am clear of a fever but the Cold very bad—otherways all is well with us—my Best respects to Mrs Washington and Am Dr Sir your affectonate Hbl. Servt

Lund Washington

